1
2                                                      JS-6
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10   SARAH JOHNSON,                             Case No. CV 19-6488-DDP (KK)
11                            Petitioner,
12                       v.                     JUDGMENT
13
     PEOPLE OF THE STATE OF
14   CALIFORNIA,
15
                              Respondent.
16
17
18        Pursuant to the Order Summarily Dismissing the Action Without Prejudice,
19   IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21
     Dated: 11-21-2019
22
23                                          HONORABLE DEAN D. PREGERSON
                                            United States District Judge
24
25
26
27
28
